DETAILED ACTION

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest “comparing a command value of a cutting depth with an actual value of the cutting depth based on a vibration amplitude of the drive shaft when the vibrating direction and the cutting direction are not the same as each other, the cutting depth being a difference between a position of a face to be machined of the workpiece before machining and a position of the machined face after machining in the vibrating direction; and adjusting a movement of the tool so that the actual value becomes smaller when the actual value is larger than the command value”, as recited in claim 1 and similarly recited in claim 8, in combination with the remaining features and elements of the claimed invention.
The prior art also fails to teach or fairly suggest “observing, as state variables, machining program identification information for identifying a machining program describing procedures for controlling the drive shafts, machining path information indicating a machining path of the 9Docket No. 18103US01 Preliminary Amendment tool, and tool identification information for identifying the tool; and learning the cutting depth for each cutting command in the machining program in accordance with a data set created on the basis of the state variables”, as recited in claim 7, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
07/13/22